internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------------ ------------------ ----------------------------- --------------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-147707-12 date april taxpayer --------- state a year advisor a b c d e f g h i j ---------------------------------------------------------- --------- ------------------------- -------------- ------- -------------------------------------------- ---- ---- ---- ------ ---------- ---- ---- ---- ---- ------ plr-147707-12 dear -------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer you have requested rulings that the issuance of two classes of shares of common_stock with different fee and class-specific fee allocations as described below will not cause dividends_paid by taxpayer on its shares to be treated as preferential dividends within the meaning of sec_562 of the internal_revenue_code code and the issuance of the two classes of common_stock with different fee and class- specific fee allocations as described below will not affect the qualification of taxpayer as a real_estate_investment_trust reit under sec_856 facts taxpayer is a corporation organized under the laws of state a taxpayer intends to elect to qualify as a reit in year taxpayer will be advised by advisor taxpayer expects to commence an initial_public_offering ipo in year after receiving regulatory authority clearance taxpayer does not intend to list its stock on a securities exchange instead taxpayer intends to be a public non-traded reit pursuant to its charter taxpayer is authorized to issue two classes of common_stock class a shares and class c shares which taxpayer expects to issue in its ipo taxpayer intends to use the net_proceeds to acquire through its operating partnership a diversified portfolio of income-producing real_estate_assets generally comprised of commercial properties leased to tenants on a long-term net-lease basis taxpayer intends to file a registration_statement on form s-11 prospectus to register the ipo through a dealer manager dealer manager an affiliate of the advisor and a registered broker-dealer the dealer manager will engage other participating broker-dealers to offer and sell the shares to the public the price paid for class a shares and class c shares in the proposed offering will include applicable selling commissions and dealer manager fees as described below taxpayer’s charter directly or through incorporation by reference to the prospectus or the advisory agreement provides a description of the various terms and rights of the class a shares and class c shares in accordance with state a law class a shares and class c shares will vote together as a single class and each share will be entitled to one vote taxpayer’s redemption plan generally allows shareholders of class a shares and class c shares to redeem shares base on the net asset value nav per share less a surrender charge according to the prospectus as incorporated into the charter in taxpayer’s proposed ipo taxpayer will pay the dealer manager a selling commission of up to a plr-147707-12 of the offering price for each class a share sold and up to b of the offering price for each class c share sold selling commission the selling commission will be re- allowed by the dealer manager to the participating broker-dealers taxpayer will pay the dealer manager a dealer manager fee of c of the offering price for each class a share sold and d of the offering price for each class c share sold dealer manager fee the dealer manager may retain or re-allow a portion of the dealer manager fee to participating broker-dealers in addition for the class c shares only taxpayer will pay the dealer manager an annual distribution fee that accrues daily and is paid quarterly in an amount equal to e of f of the offering price of each class c share sold distribution fee the dealer manager may in its discretion re-allow the distribution fee to participating broker-dealers pursuant to the advisory agreement as incorporated into the charter taxpayer will also pay an ongoing fee to advisor for implementing taxpayer’s investment strategy and managing taxpayer’s day-to-day operations equal to b of the overall value of taxpayer’s investments in readily marketable real_estate securities purchased on the secondary market and g of the overall value of all other investments advisory fee the advisory fee will be charged to class a shares and class c shares based on how the nav applicable to each class relates to the overall nav of taxpayer for investments other than investments in readily marketable real_estate securities purchased on the secondary market taxpayer will also pay advisor certain transaction-based fees acquisition fees of h of the total investment cost of the asset subordinated acquisition fees of i of the total investment cost of the asset and disposition fees in an amount equal to the lesser_of j of the competitive real_estate commission if applicable and c of the contract sales_price of the asset transaction-based fees class a shares and class c shares pay the same transaction-based fees taxpayer will allocate class-specific fees-selling commission dealer manager fee and distribution fee-to each applicable class of stock and reduce the distributions payable on each class accordingly the allocation of class-specific fees will cause investors’ returns on the class a shares and class c shares to vary law and analysis sec_857 of the code requires in part that a reit's deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain plr-147707-12 sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution accordingly based on the above facts and circumstances we conclude that the issuance of two classes of shares of common_stock with different fee and class-specific fee allocations as described above will not cause dividends_paid by taxpayer on its shares to be treated as preferential dividends within the meaning of sec_562 of the code furthermore the issuance of the two classes of common_stock with different fee and class-specific fee allocations as described above will not affect the qualification of taxpayer as a reit except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer's stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-147707-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely k scott brown branch chief branch financial institutions products
